Citation Nr: 0507018	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  93-04 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an increase in the amount of the monthly 
apportionment of the veteran's VA compensation benefits 
awarded in favor of his estranged wife.  


REPRESENTATION

Appellant represented by:	William A. Brenner, Attorney


WITNESS AT HEARING ON APPEAL

Appellee


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel
INTRODUCTION

The veteran had active military service from April 1943 to 
September 1944.  The appellee is his estranged spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 Special Apportionment 
Decision by which the RO increased the monthly apportionment 
to the veteran's spouse from $136 to $200.  The veteran was 
sent notice of this decision in October 1992 and he submitted 
a notice of disagreement (NOD) later in October 1992.  The RO 
issued statements of the case (SOC) to the veteran and 
appellee in February 1993.  Both parties filed substantive 
appeals (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 1993.

In a July 1994 Special Apportionment Decision, the RO further 
increased the appellee's amount of apportionment to the 
current level of $300 per month.  

In November 2000, the appellee requested a hearing before a 
Member of the Board (Veterans Law Judge) at the RO.  The RO 
scheduled such hearing for May 2002, with notice to the 
veteran and the appellee.  In April 2002, the veteran's 
attorney advised the RO that the veteran had received notice 
of the May 2002 hearing, but requested that the time and date 
of the hearing be changed.  The RO took no action on that 
request.  In May 2002, the appellee testified during a 
hearing before the undersigned Veterans Law Judge at the New 
York RO; a transcript of that hearing is of record.  

In October 2003, the Board remanded the current claim to the 
RO for additional development.  Following completion of that 
development, the RO continued the sum of $300 apportioned to 
the appellee (as reflected in the November 2004 Supplement 
SOC (SSOC) issued to both the veteran and appellee).  In 
February 2005, the RO recertified the claim to the Board.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.
REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay a 
final decision.  

A review of the claims file reflects that in May 2001, the 
veteran filed with the RO a VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative) 
in favor of the Disabled American Veterans.  Subsequently, in 
December 2002, the RO received a letter from William A. 
Brenner, a private attorney.  In the letter, written on 
business letterhead, Mr. Brenner advised the RO that he 
represented the veteran with regard to the claim on appeal.  

In June 2003, the Board sent the veteran a letter requesting 
that he clarify both his representation in this appeal and 
whether he wanted to present testimony during a Board 
hearing.  The letter gave the veteran 30 days in which to 
respond.  The veteran did not respond within the 30-day 
period.  

As noted above, in October 2003, the Board remanded the claim 
on appeal to the RO.  In its remand, the Board noted that as 
the claims file still contained a power of attorney in favor 
of the Disabled American Veterans that had not been revoked, 
that organization was still considered as the veteran's 
accredited representative.  

Thereafter, in a June 2004 Report of Contact (VA Form 119), 
the AMC clarified through a phone conversation with the 
veteran that Mr. Brenner was, in fact, the veteran's duly 
appointed representative.  Thereafter, the AMC sent copies of 
an August 2004 notice letter and a November 2004 SSOC to the 
veteran and to the Disabled American Veterans.  A subsequent 
notation in the claims file from the Disabled American 
Veterans representative in New York reflected that the 
service organization no longer represented the veteran.  

In this case, Mr. Brenner, a private attorney, clearly is the 
veteran's  representative of record.  See 38 C.F.R. § 20.603 
(2004).  However, the RO (through the AMC) has failed to 
provide the attorney with a copy of the November 2004 SSOC.  
As the veteran's attorney has not had an opportunity to 
present written argument or additional evidence in the appeal 
(specifically, in response to the November 2004 SSOC) due 
process requires a remand of this matter for correction of 
this due process deficiency.  See 38 C.F.R. § 3.103(b)(1) 
(2004) (Claimants and their representatives are entitled to 
notice of any decision made by VA affecting the payment of 
benefits or the granting of relief).  

To further ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim on 
appeal-particularly, information regarding the veteran's 
monthly income and expenses, as well as his assets.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  




Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should furnish to the 
veteran's private attorney a copy of the 
November 2004 SSOC, and afford the 
appropriate opportunity to respond.

2.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, signed authorization to 
enable it to obtain any additional 
evidence not currently of record that 
pertains to the veteran's claim on 
appeal.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit-specifically, 
information regarding his monthly income 
and expenses, as well as his assets.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal, in light of all pertinent 
evidence and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney, as well as 
the appellee, an appropriate SSOC that 
includes clear reasons and bases for the 
determination, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




